Exhibit 99.1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree, as of January 20, 2012, that only one statement containing the information required by Schedule 13G, and each amendment thereto, need be filed with respect to the ownership by each of the undersigned of shares of Ordinary Shares Gold Fields Limited and such statement to which this Joint Filing Agreement is attached as Exhibit 99.1 is filed on behalf of each of the undersigned. INVESTEC ASSET MANAGEMENT LIMITED By: Anne Gallagher Managing Member INVESEC ASSET MANAGEMENT (PTY) By: Adam Fletcher Managing Member
